DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



	The remaining claims are dependent.

Claim Rejections - 35 USC § 103
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2011/0102180).

Regarding claim 1, Choi teaches an ultra wideband (UWB) dynamic positioning method (para. [0003] “IR-UWB”), comprising: 
performing a target UWB device detecting step, wherein the target UWB device detecting step comprises driving a host UWB device (100, Fig. 1) to detect whether there is a target UWB device or at least one first-order seeking UWB device around the host UWB device, and then generating a detecting result (S301-S302, Fig. 5 detects a target UWB device 2003; paras. [0043]-[0045]); and 
performing a host UWB device operation deciding step, wherein the host UWB device operation deciding step comprises deciding an operating mode of the host UWB device according to the detecting result (Yes/No at 302, Fig. 5); 
wherein when there is the target UWB device around the host UWB device, the operating mode comprises calculating a moving direction from the host UWB device to the target UWB device (S303-S307, Fig. 5; a moving direction is considered inherent to the “relative location” calculated in para. [0048]).
Choi does not teach: 
(1) wherein when there is the at least one first-order seeking UWB device around the host UWB device without the target UWB device, the operating mode comprises switching on the at least one first-order seeking UWB device to enter a seeking mode; or 
(2) wherein when there is neither the target UWB device nor the at least one first-order seeking UWB device around the host UWB device, the operating mode comprises switching on the host UWB device to enter a sharing mode.

However Choi’s host device will continue to consume power, perhaps indefinitely, while waiting for a response message at S302. It would have been obvious to modify Choi by stopping detection at some point in order to reduce power consumption.
Regarding (1), the broadest reasonable interpretation of a method claim requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The step of switching on the at least one first-order seeking UWB device to enter a seeking mode is not required to be performed unless there is at least one first-order seeking UWB device around the host UWB device without the target UWB device. The broadest reasonable interpretation of claim 1 therefore does not require this step. See MPEP 2111.04 II and Ex parte Schulhauser.

Regarding claim 2, Choi teaches that when there is the target UWB device around the host UWB device, a distance between the host UWB device and the target UWB device is less than or equal to a seeking radius (DS11, Fig. 1). The remaining limitations (lines 5-10) merely further describe the step of switching on the at least one first-order seeking UWB device to enter a seeking mode, which step, as discussed above with respect to claim 1, is not required to be performed.  

Regarding claims 3-9, the claim limitations merely further describe the step of switching on the at least one first-order seeking UWB device to enter a seeking mode, which, as discussed above with respect to claim 1, is not required to be performed.

Allowable Subject Matter

Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 recites an apparatus performing the method of claim 1. In order to perform the method of claim 1, the apparatus must be configured to implement all of the operating modes of the host UWB device according to the detecting result, including, when the detecting result indicates that there is at least one first-order seeking UWB device around the host UWB device without the target UWB device, an operating mode comprising switching on the at least one first-order seeking UWB device to enter a seeking mode. The prior art does not teach or make obvious a host device switching on a detected first-order seeking UWB device to enter a seeking mode.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hunzinger  (US 2003/0072306) teaches a communication method wherein a host device (300) communicates a signal to a target device (302) via what can be considered a “first order seeking device” (306) in a “seeking mode”, when the target device is not around the host device. 
Caetano Pereria (US 8436725) teaches a communication method (Fig. 6) wherein a host device (1) communicates with a target device (2) via what can be considered “nth order seeking devices” (4) when the target device is not around the host device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CASSI J GALT/Primary Examiner, Art Unit 3648